Citation Nr: 1550437	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-06 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to higher initial ratings for a cervical spine disability rated as 0 percent disabling from September 1, 2009, and 10 percent disabling from February 13, 2014.

3.  Entitlement to higher initial ratings for a gunshot wound to the right knee with a right tibia fracture and a post-operative scar (right knee gunshot wound residuals) rated as 10 percent disabling from September 1, 2009, and a 20 percent disabling from February 13, 2014.

4.  Entitlement to a higher initial rating for a gunshot wound to the left knee with a post-operative scar (left knee gunshot wound residuals) rated as 10 percent disabling from September 1, 2009.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to August 2009.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the RO certified as on appeal the question of whether there was error in the manner in which the left and right knee gunshot wounds were initially evaluated.  Since the Veteran perfected appeals of the initial disability evaluation for each leg, for the sake of clarity, the Board has re-characterized the issue as set out on the first page of this decision.  

Since issuance of the April 2014 supplemental statement of the case, additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in September 2015 the Veteran waived such review.  See 38 C.F.R. § 20.1304(c) (2015).  

The claim of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  From September 1, 2009, Veteran's cervical spine disability was  productive of painful motion, but with forward flexion greater than 30 degrees; combined range of motion of the cervical spine greater than 170 degrees even when taking into account his complaints of pain; guarding severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; ankylosis; incapacitating episodes requiring physician prescribed bed rest; or objectively confirmed adverse neurological abnormality is not shown.

2.  Throughout the appeal period, the Veteran's right knee gunshot wound residuals was productive of no more than moderate impairment of Muscle Group XIV.  

3.  Prior to February 2014, the Veteran's right knee gunshot wound residuals was not productive of moderate incomplete paralysis of the right sciatic nerve.  

4.  From February 13, 2014, the Veteran's right knee gunshot wound residuals was productive of moderate incomplete paralysis of the sciatic nerve.

5.  From September 1, 2009, the Veteran's left knee gunshot wound residuals was not productive of moderate incomplete paralysis of the sciatic nerve nor of moderately severe injury to Muscle Group XIV.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a cervical spine disability, but no more, have been met from September 1, 2009.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for higher evaluations for right knee gunshot wound residuals have not been met at any time from September 1, 2009.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.59, 4.73, 4.123, 4.124, 4.124a, Diagnostic Code 5314-8520 (2015).

3.  The criteria for a higher evaluation for left knee gunshot wound residuals have not been met at any time from September 1, 2009.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.59, 4.73, 4.123, 4.124, 4.124a, Diagnostic Code 8520-5314 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As the Veteran is appealing from the rating decision that granted service connection for the disabilities that are in appellate status, the Board finds that no further VCAA notice is required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records as well as his post-service records from the Norfolk/Virginia Beach VA Medical Center and from Dr. Maria N. Nguyen.  See 38 U.S.C.A. § 5103A(b).  

The Veteran was also provided with VA examinations in August 2009, October 2011, and February 2014.  The Board finds the VA examinations are adequate for rating purposes because after a comprehensive examination of the claimant, taking a detailed history from him, and a review of the record on appeal, the examiners provided opinions as to the severity of his disabilities that allows the Board to rate them under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d). 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

a.  The Cervical Spine Disability

The Veteran's cervical spine disability is rated as 0 percent disabling from September 1, 2009, and a 10 percent disabling from February 13, 2014, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

In this regard, the General Rating Formula for Disease and Injuries of the Spine, provides a 10 percent rating if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or a vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, if the combined range of motion of the cervical spine is not greater than 170 degrees, or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 30 percent rating if forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine; and a 40 percent rating if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.  Note (1) also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.

Normal flexion of the cervical spine is from 0 to 45 degrees; normal extension is from 0 to 45 degrees; normal lateral flexion is 0 to 45 degrees (left and right); normal rotation is 0 to 80 degrees, (left and right)/  38 C.F.R. § 4.71a

Moreover, the Formula for Rating Intervertebral Disc Syndrome provides a 10 percent rating for incapacitating episodes having a total duration of at least 1 week during the past 12 months, a 20 percent rating for incapacitating episodes having a total duration of at least 2 weeks during the past 12 months, and a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Furthermore, the provisions of 38 C.F.R. § 4.59 (2015), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  This provides that the intent of the rating schedule is to recognize painful motion with joint pathology as productive of disability, and entitled to at least the minimum compensable rating for the joint.  

As to a compensable rating for the cervical spine disability from September 1, 2009, to February 13, 2014, under the General Rating Formula for Disease and Injuries of the Spine, the Board finds the Veteran's complaints of pain with motion both competent and credible because it is something he can feel and it is consistent with the nature of his service-connected disability as well as the findings by the August 2009 and February 2014 VA examiners and his treating healthcare providers.  See Davidson, supra.  Thus, taking into account 38 C.F.R. §§§ 4.40, 4.45 4.59 the Board finds that the Veteran's symptoms meet the criteria for a 10 percent rating under the General Rating Formula for Disease and Injuries of the Spine throughout the appeal period.  

As to a rating in excess of 10 percent for the cervical spine disability from September 1, 2009, under the General Rating Formula for Disease and Injuries of the Spine, the August 2009 VA examiner reported forward flexion to 45 degrees; backward extension to 45 degrees; left and right lateral flexion to 45 degrees; and left and right rotation to 80 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Similarly, the February 2014 VA examiner reported forward flexion to 45 degrees or greater; backward extension to 45 degrees or greater; left and right lateral flexion to 45 degrees or greater; and left and right rotation to 80 degrees or greater.  In addition, at neither examination did the Veteran have ankylosis of the cervical spine.  Furthermore, while treatment records periodically document the Veteran's complaints and treatment for problems caused by his cervical spine disability, nothing in these records show his lost motion to be worse than what was reported by the above VA examiners.  

Given the above range of motion studies, which reflect a normal range of motion, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 as well as DeLuca, supra, and Mitchell, supra, the Veteran's functional losses do not equate to the criteria required for more than a 10 percent rating.  In addition, the August 2009 VA examiner reported that there was no evidence of muscle spasms, tenderness, guarding, weakness, loss of tone, atrophy, or ankylosis.  Similarly, while the February 2014 VA examiner reported that the Veteran had localized tenderness, there was no evidence of muscle spasm, abnormal spinal contour, or ankylosis.  

Moreover, there is no evidence in the record the disability required physician prescribed bed rest.  Indeed, both the August 2009 and the February 2014 VA examiner opined that he did not have intervertebral disc syndrome.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected cervical spine disability under the Formula for Rating Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Likewise, the record does not reflect the presence of other neurologic abnormalities associated with this disability, as to warrant any separate rating.  

b.  The Right and Left Knee Gunshot Wound Residuals

The Veteran's right knee gunshot wound residuals is rated as 10 percent disabling from September 1, 2009, and a 20 percent disabling from February 13, 2014, under 38 C.F.R. §§ 4.73, 4.124a, Diagnostic Code 5314-8520.  His left knee gunshot wound residuals is rated as 10 percent disabling from September 1, 2009, under 38 C.F.R. §§ 4.73, 4.124a, Diagnostic Code 8520-5314.

In this regard, service treatment records show that while off-base in Norfolk on March 14, 2008, the Veteran sustained gunshot wounds to his lower extremities during an attempted robbery.  The Veteran reported that following the assault he ran to his car, drove himself back to his base, and was then taken by ambulance to the hospital.  

On March 15, 2008, the Veteran had surgery.  On the right, he was reported to have an anterolateral to posteromedial gunshot wound with a fracture of the proximal tibia.  He was treated with casting.  On the left, he had an injury to 10 percent of the patella tendon, but no intra-articular injury, with an exit wound anterolaterally.  This was treated with a soft dressing and staples anteriorly.  

When he was seen on March 17, 2008, and March 18, 2008, the Veteran did not have any sensory abnormalities or motor dysfunction on neurological examination, and no infection was noted.  Right leg x-rays showed a fracture at the proxima 1/3 tibia.  Left leg x-rays showed staples from the incision with no bony abnormalities, fracture, or dislocation.  The Veteran reported that he had been ambulating despite his wounds.  

When seen again on April 1, 2008, and April 3, 2008, it was noted that the Veteran's hips had normal appearance and motion and his thighs had a normal appearance with no tenderness to palpation.  As to the knees, he did not have muscle spasms.  As to the left knee, the Veteran had excellent range of motion with full extension and 120 degrees of flexion; he had excellent quadriceps strength even though he could not perform straight leg raising; it was stable; and there was no gross anterior drawer.  As to the legs below the knees, they appeared normal but had tenderness to palpation on the right.  Neurological examination on the left revealed hypoesthesias just lateral to his left knee wound.  Motor examination did not demonstrate any dysfunction.  The skin examination revealed that the wounds were healing well without signs of infection, erythema, or lymphangitis.  The staples and sutures were removed and the wounds were packed.  An April 2, 2008, treatment record also noted that the Veteran had been ambulating on his left leg.
Records dated later in April 2008, show he had neither sensory abnormalities nor motor dysfunction on neurological examination.  The skin examination showed that the left leg wound was healing well without infection and the depth of the wound was about 5 mm at that time.  It was thereafter reported that the Veteran should continue superficial wound care to the left leg with no packing necessary, should continue strengthening the left leg, and the right leg cast would be removed in May with range of motion and strengthening to follow.  

An early May 2008 occupational therapy record showed the Veteran was ambulating with crutches and had swelling, but nonetheless had full range of motion of the knees and ankles and 4+/5 strength in the "quads" and 5-/5 + strength in the "hams and gluts."  It also noted that he had muscle atrophy in the "quads", tightness of the calf and hamstrings, and a hypo-mobile patella on the left.  The records thereafter show the Veteran continuing with occupational therapy to at least August 2008.

When examined again in August 2008, the Veteran reported that he was doing well and had full weightbearing but nonetheless did not want to return to full duty status.  On examination, his wounds were well-healed, he had normal sensation to light touch, full range of motion of both knees, and no effusion.  The Veteran was nonetheless given a second 6-month period of limited duty.

In a subsequent February 2009 treatment record, the Veteran reported that he was going to physical therapy three times a week, working on the bike and elliptical.  The Veteran complained of left knee discomfort (feels like the bone is slipping when walking) and reported that he wears a knee brace.  The Veteran also complained of numbness in the right medial distal leg.  On examination of the right leg, the gunshot wound was well healed with no erythema.  Range of motion was -5 to 130 degrees; strength was 5/5; and reflexes were 2+.  However, there was no sensation in the "saph" distribution.  On examination of the left leg, the gunshot wounds and incisions were well healed with no erythema, edema, ecchymosis, effusion, patella grind, or instability.  Its range of motion was -5 to 130 degrees; strength was 5/5; and reflexes were 2+.  However, there was a 4 cm area of numbness lateral to the knee.  It was concluded that the Veteran could continue with physical therapy at his own pace, may begin jogging, and should perform physical therapy at home. 

A March 2009 treatment record thereafter noted that the Veteran was returned to full-duty.

At the June 2009 VA examination conducted one month prior to his separation from active duty, the Veteran complained of bilateral lower extremity weakness, stiffness, swelling, heat, giving way, and pain.  However, he also indicated that he did not experience redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation, but he reported experiencing flare-ups due to physical activity and his symptoms were alleviated by rest and by taking Motrin.  He complained the right leg was sensitive and numb, and he wore a brace on the left leg because of a feeling that the knee is dislocating.  He also complained that the leg was numb at the site of the surgical scar.  Nevertheless, he reported that he is not receiving any treatment for his conditions.   

On examination, the extremities did not have ulcerations or edema.  There was no clubbing or cyanosis.  There was no evidence of Raynaud's phenomenon, atrophic skin changes, ulceration, gangrene, ischemic limb pain, or persistent coldness.  The Veteran's gait was within normal limits and his walk was steady.  Leg lengths were equal at 88 cm.  Examination of the feet did not reveal any signs of abnormal weight bearing, breakdown, callosities, or any unusual shoe wear pattern.  He did not require an assistive device for ambulation. 

On Muscle group XIV examination, palpation revealed no loss of deep fascia or muscle substance as well as no impairment of muscle tone.  There was no muscle wound present.  There were no signs of lowered endurance or impaired coordination.  Muscle strength was graded at 5.  There was no muscle herniation.  The muscle injury did not involve any tendon, bone, joint, or nerve damage.  It was opined that the muscle injury did not affect the function of the particular body part it controls.  It was thereafter opined that examination of both the right and left tibia and fibula revealed normal findings.  

Neurological examination of the lower extremities revealed motor and sensory functions to be within normal limits, bilaterally.  The right and left knee jerks were 2+ and ankle jerks were 2+.  Peripheral nerve involvement was not evident during examination. 

As to the right knee scar, the affected area measure 1.5 cm by 1.5 cm.  The was no associated pain, skin breakdown, edema, keloid formation, underlying tissue damage or disfigurement.  It also did not limit motion or function.  

As to the left knee scar, there was a linear scar that measured 14.0 cm by 1.0 cm.  The scar was not painful and there was no skin breakdown, edema, keloid formation, or disfigurement.  It was characterized as a superficial scar with no underlying tissue damage and it did not limit motion or function.  

As to the right and left knee musculoskeletal symptomatology, there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, locking pain, genu recurvatum, or crepitus.  The pain free range of motion of the right and left knee after repetition was 0 to 140 degrees.  The examiner also commented that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The right and left knees were also stable. 

X-rays of the right and left tibia and fibula were within normal limits with no indication of a malunion.  X-rays of the right and left knee were within normal limits. 

At an October 2011 VA examination, the pain free range of motion of the right knee after repetition was 0 to 140 degrees and the pain free range of motion of the left knee after repetition was 0 to 90 degrees.  There was no knee instability, muscle strength was normal at 5/5 in both lower extremities, and X-rays of the knees did not show arthritis or patella subluxation.

As to his knee scars, the right knee had two gunshot wound scars and the left knee had entry and exit wound gunshot scars.  The scars were not painful, unstable, hypo-pigmented, adherent to deeper tissue, and did not exceed 3 square inches/ 39 square cm.  One right knee scar was superficial, non-linear, and measured 1 cm by 1 cm and the other right knee scar was superficial, non-linear, and measured 1 cm by 2 cm.  As to the left knee scars, one was linear and measured 10 cm and one was superficial and non-linear and measured 1 cm by 1 cm.  The total area covered by the right lower extremity superficial and non-linear scars was 2 square cm and the total area covered by the left lower extremity superficial and non-linear scars was 3 square cm.

At the February 2014 VA examination the examiner reported that the Veteran in 2008 had gunshot wounds to the bilateral lower extremities with surgery to debride the left knee.  As to the right leg, the Veteran complained of a burning sensation in the medial aspect of the right leg, below the knee and extending down to the right foot, as well as pain and numbness in the medial right lower leg with mild loss of sensation to touch.  The Veteran also reported that it was very painful to take the first few steps of the day and it takes a while before he is able to put full weight on the right leg.  As to the left leg, the Veteran complained of daily left knee pain.  The Veteran also reported that he wore soft knee braces to support both knees.

On neurological examination, the Veteran complained of mild intermittent pain in both lower extremities and moderate paresthesias and/or dysesthesias and numbness in the right lower extremity.  As to both lower extremities, muscle strength was normal at 5/5 with no muscle atrophy and reflexes were also normal at 2+.  The Veteran had decreased sensation in the right thigh, knee, lower leg, and ankle in the right lower extremity but normal sensation in the left leg.  It was opined that because of the gunshot wound to the right knee, he has partial loss of sensation in the medial aspect of right lower leg and chronic numbness and tingling in the right lower extremity.  There were no trophic changes.  As to both lower extremities, the radial, median, ulnar, musculocutaneous, circumflex, long thoracic, upper radicular group, middle radicular group, lower radicular group, external popliteal, interior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves were normal.  As to the right lower extremity, the Veteran had mild incomplete paralysis of the sciatic nerve but it was normal in the left lower extremity.  The Veteran complained his nerve injury made it difficult to stand for long periods of time or run due to pain and loss of sensation.

The examiner indicted there clearly was signs of neuropathy in the right leg with decreased responses to sensation--touch and painful stimuli.  As to the left leg, the examiner considered that there was no loss of sensation despite complaints of occasional mild pain.  The diagnosis was neuropathy to the right leg secondary to the gunshot wound.  As to the left leg, it was opined that it was normal with no pathology.

Regarding the scars, none were painful or unstable.  At the right knee they were linear and measured 1 cm and 2 cm.  As to the left knee, they were linear and measured 1 cm, 1 cm, and 14.5 cm.  It was opined that none of the scars limit function or impact his ability to work.

Regarding right and left knee musculoskeletal symptomatology, the Veteran reported that he lost 10 percent of function of the right knee with flare-ups, but did not have lost knee motion and he did not have flare-ups with the left knee.  On examination, the pain free range of motion of the right and left knee after repetition was 0 to 140 degrees.  There was pain with palpation on the right.  However, the knees were not unstable and muscle strength was normal at 5/5.  There was no evidence or history of recurrent patellar subluxation/dislocation.  X-rays of the right and left knee were negative for degenerative or traumatic arthritis as well as patellar subluxation.

While treatment records periodically document the Veteran's complaints and treatment for problems caused by his gunshot wounds, nothing in these records show adverse symptomatology worse than what was reported by the above VA examiners.  

i.  Adverse Muscle Symptomatology

38 C.F.R. § 4.73, Diagnostic Code 5314 (Muscle Group XIV) provides the criteria for evaluating disability to muscle group XIV.  This muscle group controls the following functions: extension of knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2).  Muscles in the anterior thigh group include: (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris.  

For slight injury, a noncompensable rating is assigned.  A moderate injury corresponds to the assignment of a 10 percent rating.  A 20 percent rating may be assigned when there is moderately severe injury.  And, a 40 rating is warranted for a severe injury.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, weakness, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  Based on the applicable diagnostic code for the muscle injury under evaluation, disabilities resulting from muscle injuries are to be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d)(1)-(4). 

Specifically, a moderate disability of the muscles anticipates a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department records or other evidence of in-service treatment for the wound should show a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability (particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles).  The objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue, there should also be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The service department records, or other evidence, should show hospitalization for a prolonged period for treatment of wound, with a record of consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  The objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; and tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles anticipates an injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring. The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound. There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).

In addition, 38 C.F.R. § 4.55(a) provides that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).  

Further, for compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).  Finally, for muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f). 

Here, the Veteran was shot in the left and right legs in March 2008.  He had exploratory surgery the next day.  As to the right leg, the treating records show he had an anterolateral to posteromedial gunshot wound with a nondisplaced fracture of the proximal tibia.  He was treated with casting which stayed on until approximately July 2008 and thereafter had physical therapy to regain mobility as well as range of motion of the right knee and strength in the right leg.  As to the left leg gunshot wound, the service treatment records reported that he had an injury to 10 percent of the patella tendon, but no intra-articular injury, and an exit wound anterolaterally.  He was treated with a soft dressing and staples anteriorly.  Service treatment records also show the Veteran had some adverse neurological symptomatology as a result of the gunshot wounds- no sensation in the "saph" distribution on the right and a 4 cm area of numbness on the lateral knee on the left.  Lastly, service treatment records show that the Veteran and was not returned to full duty until March 2009; approximately one year after his initial injury.  Similarly, the post-service record documents his complaints and treatment for leg weakness, pain, numbness, and burning as well as his complaints of knee instability.  Thus, the evidence reflects the Veteran had through and through  or deep penetrating wounds, with a fracture on the right.  

Significantly, the record does not show hospitalization for a prolonged period for treatment of either of his injuries.  Likewise, the service treatment records are negative for prolonged infection or sloughing of soft parts.  38 C.F.R. §§ 4.56(d)(3), (d)(4).  In fact, service treatment records were uniform in reporting that his incisions were healing well without sign of infection except for the one report of minimal infection on the right in April 2008.  Similarly, while the record reported that the Veteran had the one surgery the day following his being shot, it does not thereafter show his having other surgeries for debridement of either wound.  Id.

Lastly, the Board notes that both the in-service and post-service record are silent for any of the cardinal signs and symptoms of muscle disability except for the problem with some adverse neurological symptomatology reported in 2008 and 2009 service treatment records and at the 2014 VA examination as well as the weakness and muscle atrophy reported in the early May 2008 physical therapy records.  Id.  

Specifically, as to the left leg gunshot wound, service treatment records dated from March 2008 through May 2008 reported reveal his incisions were healing well without sign of an infection; he was not having problems with nausea, vomiting, fever, chills, and night sweats; neither his hip or thigh was symptomatic; his knee had excellent range of motion with full extension and 120 degrees of flexion; he had excellent quadriceps strength; the legs below the knees appeared normal; and motor examination did not demonstrate any dysfunction.  It was also noted that the Veteran had been ambulating despite his wounds and was started on physical therapy.  

Similarly, as to both the right and left leg gunshot wounds, an August 2008 service treatment record reported that that he was doing well, he had full weightbearing, his wounds were well-healed, he had normal sensation to light touch, full range of motion of both knees, and no effusion.  Subsequently, a February 2009 service treatment record likewise reported that examination of the right and left knees/legs 
were just about normal except for problems with lost sensation.  As to the right leg, the Veteran had no sensation in the "saph" distribution.  As to the left leg, there was a 4 cm area of numbness at the lateral knee, but otherwise, it was noted that the gunshot wounds were well healed with no erythema, range of motion of the knees were -5 to 130 degrees, strength was 5/5, and reflexes were 2+.  The Veteran could continue with physical therapy at his own pace, jog, and should perform physical therapy at home.  

Furthermore, the post-service VA examinations are also largely silent for any evidence of the cardinal signs and symptoms of muscle disability apart for the adverse neurological symptomatology in the right leg and pain reported for the first time post-service by the February 13, 2014, VA examiner.  38 C.F.R. §§ 4.56(d)(3), (d)(4).  In this regard, the February 2014 VA examiner opined that the Veteran had mild incomplete paralysis of the sciatic nerve in the right lower extremity, and pain with palpation of the right knee.

However, while at the June 2009 VA examination the Veteran complained of bilateral lower extremity weakness, stiffness, swelling, heat, giving way, and pain, his muscle examination was normal, palpation of the muscle revealed no loss of deep fascia or muscle substance as well as no impairment of muscle tone.  There were no signs of lowered endurance or impaired coordination, muscle strength was graded at 5, and it was opined that the muscle injury did not affect the function of the particular body part it controls.  And, examination of both the right and left tibia and fibula revealed normal findings, his gait was within normal limits, his walk was steady, his leg lengths were equal, and examination of the feet did not reveal any signs of abnormal weight bearing, breakdown, callosities, or any unusual shoe wear pattern.  Similarly, the October 2011 VA examiner found that muscle strength was normal at 5/5 in both lower extremities and there was no functional loss of the right and left lower extremity.  Furthermore, the February 2014 VA examiner opined that right and left lower extremity muscle strength was normal at 5/5 with no muscle atrophy and reflexes were also normal at 2+.  

Likewise, the VA examinations showed pain free range of motion of the Veteran's knees after repetition were normal at 0 to 140 degrees, except at the 2011 VA examination when the left knee's motion was 0 to 90 degrees.  The above examinations were also uniform in finding that none of his scars were painful or unstable, and the February 2014 VA examiner noted that there was no muscle atrophy in either lower extremity.

Given the above record, the Board finds that the preponderance of probative evidence of record shows that the Veteran does not meet the criteria for a rating in excess of 10 percent for his gunshot wound residuals to the right knee from September 1, 2009, to February 13, 2014, and his gunshot wound residuals to the left knee from September 1, 2009, because neither was manifested by the cardinal signs and symptoms of a moderately severe muscle disability.  38 C.F.R. §§ 4.73, Diagnostic Code 5317.  

ii.  Adverse Neurological Symptomatology

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides, as to incomplete paralysis of the sciatic nerve in either lower extremity, a 10 percent rating if mild, a 20 percent rating if moderate, a 40 percent rating if moderately severe, and a 60 percent rating if severe with marked muscle atrophy.  As to complete paralysis of the sciatic nerve in either lower extremity, it warrants an 80 percent rating.

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

As to a rating in excess of 10 percent under Diagnostic Code 8520, for the right knee gunshot wound residuals from September 1, 2009, to February 13, 2014, and for the left knee gunshot wound throughout the appeal period, the Board notes that while the Veteran complained of problems with pain, sensitivity, and numbness, no evidence of adverse neurological symptomatology was seen on VA examinations conducted during this time period.  Likewise, treatment records generated during this period were likewise negative for objective evidence of adverse neurological symptomatology.  (Although the term "moderate" incomplete paralysis of the sciatic nerve is not defined by regulation, it contemplates more than the purely subjective complaints.)  Therefore, the Board finds that prior to February 2014, the criteria for a rating in excess of 10 percent for adverse neurologically symptomatology caused by the Veteran's service-connected right knee gunshot wound residuals is not warranted under Diagnostic Code 8520, and that for the entire appeal period, a rating in excess of 10 percent for the left knee gunshot wound residuals is not warranted.  

As to a rating in excess of 20 percent under Diagnostic Code 8520, for the right knee gunshot wound residuals from February 13, 2014, the Board notes that the Veteran complained to the February 2014 VA examiner of a burning sensation in the medial aspect of the right leg, below the knee and extending down to the right foot, as well as pain and numbness in the medial right lower leg with mild loss of sensation to touch.  The examiner acknowledged an abnormal gait but characterized this as "mild" incomplete paralysis of the sciatic nerve.  However, the February 2014 VA examiner also reported that despite his "mild" incomplete paralysis of the sciatic nerve, there was no muscle atrophy, strength was normal at 5/5, and reflexes were also normal at 2+.  There were also no trophic changes.  These medical opinions are not contradicted by any other medical evidence of record.  

This evidence does not describe "moderately severe" incomplete paralysis.  There is no muscle atrophy and strength and reflexes are normal.  Therefore, the Board finds that the criteria for a rating in excess of 20 percent for adverse neurologically symptomatology caused by the Veteran's service-connected right knee gunshot wound residuals is not warranted under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  

In reaching the above conclusions, the Board has not overlooked the lay claims by the Veteran regarding having adverse neurological symptomatology.  See Davidson, supra.  However, the Board finds the medical opinions of the above VA examiners more probative than his lay claims to the contrary because of the examiners' medical training.  See Black, supra; Guerrieri, supra.

The Board also finds that the Veteran is not entitled to separate ratings under both Diagnostic Code 5314 and Diagnostic Code 8520 for his gunshot wound residuals because it would compensate him twice for the same adverse symptomatology.  See 38 C.F.R. § 4.14 (2015); Also see 38 C.F.R. § 4.55(a).

Conclusion

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such exceptional disability picture that the available schedular evaluations for the cervical spine as well as the right and left knee gunshot wound residual disabilities are inadequate.  Indeed, since the terms of the criteria themselves include the symptoms about which the Veteran complains (i.e., pain, limitation of motion, weakness, etc . . .), the criteria reasonably contemplate the symptoms presented.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2015) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, no basis has been identified to find that there is a "compounding" or collective impact between the Veteran's above service-connected disabilities and his other service-connected disabilities and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Since the evidence reflects the Veteran is working full time, a discussion of whether the disabilities at issue render the Veteran unemployable is not indicated. Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A 10 percent rating for the Veteran's cervical spine disability for the entire appeal period is granted.  

Entitlement to a rating in excess of 10 percent for right knee gunshot wound residuals prior to February 13, 2014; and to a rating in excess of 20 percent after February 13, 2014, is denied.  

Entitlement to a rating in excess of 10 percent for left knee gunshot wound residuals is denied.  


REMAND

As to the claim of service connection for a low back disability, given the conflict in the record as to whether the Veteran has a current disability (see VA examinations dated in June 2009 and February 2014 versus Dr. Nguyen records dated in March 2012) as well as the fact that the presumptions found at 38 C.F.R. § 3.317 (2015) are potentially applicable to the current claim the Board finds that a remand for a clarifying VA examination is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

While the appeal is in remand status, updated VA and private treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-April 2013 treatment records from the Norfolk/Virginia Beach VA Medical Center.

2.  After obtaining an authorization from the Veteran, associate with the claims file any outstanding relevant private treatment records including any held by Dr. Nguyen.  

3.  After undertaking the above development to the extent possible, schedule the Veteran for an examination, the purpose of which is to determine whether it is at least as likely as not that the Veteran has a current low back disability due to military service, has a current low back disability caused or aggravated by his service connected right and left knee gunshot wound residuals, or has any qualifying chronic disability under 38 C.F.R. § 3.317.  

The claims file should be provided to the examiner in connection with obtaining the opinions.

After a review of the record on appeal and an examination of the Veteran the examiner is thereafter asked to address each of the following:

(a)  Provide a current diagnosis for all current low back disorders, to include all orthopedic and neurological conditions found present.  

If the Veteran does not now have, but previously had, any such condition, when did that condition resolve? 

(b) For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during service or is otherwise related to any event or injury during service?

(c) If the Veteran's diagnoses include arthritis of the low back, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

(d)  For each diagnosed disorder, is it at least as likely as not that the disorder was caused or aggravated by his service- connected right and left knee gunshot wounds?

(e) If a nexus cannot be established for any abnormality, please provide an opinion as to whether there is disability pattern consistent with: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or (3) a diagnosable chronic multisymptom illness with a partially explained etiology. 

If, after reviewing the claims file, you determine that the Veteran's disability pattern is consistent with either a diagnosable chronic multi-symptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as (i.e., at least equally probable) that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during active duty to include his service in Southwest Asia.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.  

In answering the questions, please discuss the November 1988 service treatment record that shows the Veteran being diagnosed with a low back strain following a motor vehicle accident in which he was rear-ended and the subsequent complaints of low back pain including in the history taken at examinations in October 2005, April 2007, and May 2009.

In answering the questions, also please discuss Dr. Nguyen March 2012 letter in which she apparently linked the Veteran's current low back disability to his service- connected right and left knee gunshot wound residuals.

If the examiner cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.  

4.  Thereafter, the AOJ should readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


